FORM 10-Q/A (Amendment No. 1) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-1684 Gyrodyne Company of America, Inc. (Exact name of registrant as specified in its charter) New York 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Flowerfield, Suite 24, St. James, NY 11780 (Address and Zip Code of principal executive offices) (631) 584-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes_X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On August 8, 2014, 1,482,680 shares of the Registrant’s common stock, par value $1.00 per share, were outstanding. 1 INDEX TO QUARTERLY REPORT OF GYRODYNE COMPANY OF AMERICA, INC. QUARTER ENDED JUNE 30, 2014 Seq. Page Form 10-Q Cover 1 Index to Form 10-Q 2 PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the six and three months ended June 30, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the six and three months ended June 30, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 39 Item 4. Controls and Procedures. 39 PART II - OTHER INFORMATION 39 Item 1. Legal Proceedings. 39 Item 6. Exhibits. 40 SIGNATURES 41 EXHIBIT INDEX 41 2 Explanatory Note: This Amendment No. 1 to Form 10-Q is being filed solely to indicate that confidential treatment has been requested for portions of Exhibit 10.8, that the copy filed with the Form 10-Q omits the information subject to the confidentiality request and that a complete version of the exhibit has been filed separately with the Securities and Exchange Commission. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS REAL ESTATE Rental property: Land $ $ Building and improvements Machinery and equipment Less accumulated depreciation Land held for development: Land Land development costs Total real estate, net Assets held for sale Cash and cash equivalents Investment in marketable securities Rent receivable, net of allowance for doubtful accounts of approximately $98,000 and $74,000, respectively Deferred rent receivable Prepaid expenses and other assets Prepaid pension costs Total Assets $ $ LIABILITIES AND EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred rent liability Tenant security deposits payable Liabilities related to assets held for sale Deferred income taxes Notes payable Total Liabilities Commitments and contingencies EQUITY: Common stock, $1 par value; authorized 4,000,000 shares; 1,723,888 shares issued; 1,482,680 shares outstanding Additional paid-in capital Accumulated other comprehensive income Deficit ) ) Less cost of shares of common stock held in treasury; 241,208 ) ) Total Gyrodyne Stockholders’ Equity Non-controlling interest in GSD, LLC Total equity Total Liabilities and Equity $ $ See notes to condensed consolidated financial statements 3 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended Three Months Ended June 30, June 30, Revenues Rental income $ Rental income - tenant reimbursements Total Expenses Rental expenses General and administrative expenses Strategic alternative expenses Depreciation Impairment charges - - Total Other Income (Expense): Interest income Interest expense ) ) ) 38 Total ) ) Net Loss before Condemnation Expense and Provision for Income Taxes ) Expense on Condemnation - ) - - Net loss from continuing operations ) Discontinued Operations Income from discontinued operations attributable to Gyrodyne - Income from discontinued operations attributable to non-controlling interest Net Loss ) Net Loss from Non-Controlling Interest in GSD, LLC ) - ) - Net Loss Attributable to Gyrodyne $ ) $ ) $ ) $ ) Net loss attributable to Gyrodyne per common share: From continuing operations ) From discontinued operations Total loss -Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See notes to condensed consolidated financial statements 4 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME ( LOSS ) (UNAUDITED) Six Months Ended
